UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6179



KEVIN DEWAYNE GRAHAM,

                Plaintiff - Appellant,

          v.


GERALD K. WASHINGTON, Chief Warden; J. HARMON, Inmate Hearing
Officer; LIEUTENANT LE’SUEUR, Investigator; L. HARPER,
Internal Affairs Agent; H. DIGGS, Warden; J. KIMBRIEL,
Inspector General; R.K. DENT, Senior Assistant Chief
Investigator; N.K. BROUGHTON, Chief Special Investigator,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00381-sgw-mfu)


Submitted:   June 6, 2008                 Decided:   June 18, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin DeWayne Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin DeWayne Graham appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action

pursuant to 28 U.S.C. § 1915A(b) (2000).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the    reasons   stated   by   the   district      court.    See   Graham    v.

Washington, No. 7:07-cv-00381-sgw-mfu (W.D. Va. Dec. 31, 2007). We

deny Graham’s motion for appointment of counsel and dispense with

oral    argument   because     the   facts   and    legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                      -2-